United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-227
Issued: April 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 1, 2012 appellant filed a timely appeal from a May 14, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his disability
compensation claim and a September 20, 2012 decision denying his claim for consequential
injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant was disabled beginning July 7, 2011 as a result of
his accepted November 28, 1998 employment injury; and (2) whether he sustained drug
dependence as a consequence of his injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on November 28, 1998 appellant, then a 39-year-old letter carrier,
sustained a fractured left tibia/fibia with internal fixation when he tripped on a water hose while
delivering mail in the performance of duty. He stopped work on November 30, 1998 and
received disability compensation. Appellant underwent authorized left tibia and fibula
malreduction and revision of intramedullary (IM) nailing of the left tibia. In March 2000, he
returned to work as a modified general clerk.2 On May 30, 2000 OWCP reduced appellant’s
compensation. It determined that the position of modified general clerk fairly and reasonably
represented his wage-earning capacity and that his actual wages met or exceeded the wages of
the job held when injured.
On February 22, 2011 OWCP accepted consequential injuries of hyperkeratosis of the
left ankle and plantar flexed fifth metatarsal. It authorized left fifth metatarsal head resection,
which was performed on December 30, 2010. Appellant stopped work. He submitted claims for
disability compensation beginning January 1 until August 8, 2011 and received wage loss until
July 7, 2011.
In a July 1, 2011 hospital discharge report, Dr. Jacqueline Anderson, a Board-certified
psychiatrist, related that appellant was examined for bacterial pyomyositis and necrotizing
fasciitis secondary to methicillin-resistant staphylococcus aureus (MRSA) in his right thigh. She
noted that he underwent a right thigh wound vacuum and wound change.
In a July 1, 2011 diagnostic report, Dr. Evert-Jan M. Imkamp, a Board-certified
radiologist, noted that appellant underwent left foot surgery in December 2010. She observed a
grossly normal alignment and unremarkable left foot and soft tissues.
In a July 7, 2011 report, Dr. Barney Yanklowitz, a podiatrist and food surgeon with the
Department of Veterans Affairs, related that appellant underwent left foot surgery on
December 30, 2010 and that his incision was well healed. He noted that appellant was currently
under treatment for a right thigh abscess. Dr. Yanklowitz reported that appellant continued and
persistent left foot pain and disability were not caused by his left foot surgery, but was due to his
altered gait due to his right thigh condition. He explained that appellant’s altered gait was
exacerbating his service-connected conditions and that appellant needed 12 weeks for recovery.
In a July 7, 2011 duty status report, Dr. Yanklowitz stated that appellant sustained a
consequential injury to his left foot and ankle due to tibia and fibular fractures. He also
diagnosed foot pain and noted another disabling condition of MRSA abscess of the right thigh.
Dr. Yanklowitz listed physical restrictions noting that appellant was not advised to resume work.

2

On May 12, 2000 OWCP granted appellant a schedule award for 22 percent permanent impairment for the left
leg. The award ran from October 28, 1999 to January 14, 2001. Appellant submitted several requests for additional
schedule award. In a decision dated April 25, 2012, OWCP denied his claim for additional schedule award.
Because more than 180 days has elapsed between the April 25, 2012 decision and appellant’s appeal on
November 1, 2012, the Board does not have jurisdiction over the schedule award issue in this case. 20 C.F.R.
§ 501.3(e).

2

He noted lifting limitations, allowing up to five pounds without restrictions and setting specific
hourly limitations on lifting up to 35 pounds.
On July 15, 2011 OWCP informed appellant that the evidence submitted was insufficient
to establish total disability beginning July 7, 2011. It requested additional evidence to establish
that he was disabled from work as a result of his November 28, 1998 employment injury.
Appellant submitted the December 30, 2010 surgical report for the left fifth metatarsal
resection and a diagnostic report that revealed status post resection of distal fifth metatarsal with
internal fixation plate and screw in the distal fibula and tibia. He also resubmitted
Dr. Yanklowitz’s reports.
In a decision dated August 24, 2011, OWCP denied appellant’s claim for disability
compensation beginning July 7, 2011. It found that the medical evidence established that he was
not totally disabled after July 7, 2011 as a result of the November 28, 1998 employment injury or
left foot surgery.
On September 15, 2011 appellant submitted a request for reconsideration. He stated that
all of the clinic notes maintained that his work restrictions remained in place. Appellant
resubmitted various medical reports regarding treatment for his left leg from 1998 to 2010.
In a January 20, 2011 report, Dr. Soren Lance Olson, an orthopedic surgeon, noted a
history of appellant’s left tibia and fibular shaft fractures that were treated by Dr. Henley in
1998. He noted that appellant previously was a mail carrier but worked a desk job due to his
limitations. On examination, Dr. Olson observed a well-healed incision of the left lower
extremity with no pain to palpation over the ankle. Appellant had full extension and stable knee
ligamentous. Dr. Olson reported that appellant’s condition was unchanged from previous
evaluations and restrictions, and opined that his condition was fixed and stable at this time.
In an August 5, 2011 Form CA-17 report, Dr. Yanklowitz noted that appellant underwent
left foot surgery on December 30, 2010 and that his surgical site was well healed. He set forth
no physical limitations on lifting or carrying up to five pounds and noted hourly restrictions on
lifting up to 35 pounds. Dr. Yanklowitz listed that appellant had reached maximum medical
improvement and authorized his return to work on August 8, 2011 with the noted permanent
restrictions.
In a September 1, 2011 x-ray report, Dr. Cyrus Paul Bateni, a Board-certified diagnostic
radiologist, noted appellant’s complaints of knee pain and previous tibial fracture. He observed
that the nail and interlocking screws through the left tibia and fixation plate and multiple screws
across the distal fibula appeared intact. Dr. Bateni concluded that prior fracture sites in the distal
tibia and fibula were well healed.
In a September 1, 2011 report, Dr. M. Bradford Henley, a Board-certified orthopedic
surgeon, related a history that appellant sustained a tibia fracture for which he underwent
surgery. He noted that appellant had several other medical problems, including a deep wound
infection, supposedly MRSA, to his right thigh, additional foot surgery and back discomfort.
Dr. Henley examined appellant intermittently over the years and recommended that he transfer
his care to another attending physician who lived closer to him. Appellant was seen by
3

Dr. Steven Teeny, a Board-certified orthopedic surgeon, who, on September 29, 2009, noted that
appellant’s tibial fracture had healed and that his condition was completely stable. He disagreed
and sought treatment from Dr. Henley. Examination revealed strength throughout and ability to
heel walk and toe walk. Dr. Henley observed fairly symmetric quadriceps and calf
circumferences. He stated that he was unwilling to override Dr. Teeny’s recommendation and
advised appellant to see an occupational medicine physician instead of an orthopedic surgeon.
In a September 12, 2011 report, Dr. Yanklowitz related that appellant underwent left foot
surgery on December 30, 2010 for treatment of painful pressure-induced plantar keratoma. He
stated that appellant’s surgical site was well healed and maximum medical improvement reached
with permanent restrictions as noted on the CA-17 forms. In response to the denial of
appellant’s claim, Dr. Yanklowitz noted that a December 13, 2010 x-ray of appellant’s left foot
revealed subtalar and midtarsal joint supination with the fifth metatarsals and inverted vertical
bisector. Appellant’s demonstrated varus left ankle position caused the demonstrated supinated/
inverted/varus left foot position which forced the lateral half of his left foot to be plantar
prominent in relation to the medial half of his left foot. Dr. Yanklowitz reported that the
following seven years of longstanding and walking and daily use of custom molded pedal
orthoses, left foot surgery had not resolved appellant’s painful pressure-induced chronic foot
pain, altered gait and permanent work-related disabilities. He recommended that appellant
undergo another capacity evaluation to show that his November 28, 1998 injury induced his
chronic foot pain, altered gait and permanent work disabilities.
By decision dated October 18, 2011, OWCP denied appellant’s request for
reconsideration finding that he failed to submit new and pertinent evidence sufficient to warrant
further merit review.
On May 2, 2012 appellant submitted a request for reconsideration. He noted that a
December 8, 2011 physical capacity evaluation showed that he continued to have permanent
limitations of his left leg and foot due to his November 28, 1998 employment injury. Appellant
also stated that, in an October 31, 2011 report, Dr. Yanklowitz clearly stated that he had
temporary total disability due to his accepted consequential injury and authorized
December 2010 left foot surgery.
In the October 31, 2011 report, Dr. Yanklowitz stated that appellant underwent left foot
surgery on December 30, 2010 and reached maximum medical improvement. He reiterated that
appellant was unable to resume his usual work-related duties and that he was on temporary total
disability for the period July 8 to August 8, 2011. Dr. Yanklowitz provided an explanation of the
“biomechanical process“ linking appellant’s conditions and his work-related disabilities as stated
in his September 12, 2011 report.
In a March 5, 2012 duty status report, Dr. Dave Cundiff, Board-certified in public health
and general preventive medicine, stated that on November 28, 1998 appellant sustained a
fracture to his left tibia and fibula when he tripped on a water hose and noted that he sustained a
consequential left foot kerotoma injury. He reported that appellant had multiple left foot injuries
and thoracolumbar spasm and pain. Dr. Cundiff authorized appellant to return to work on
August 20, 2011 with restrictions with specified limitations on lifting from 5 to 35 pounds.

4

In a March 20, 2012 OWCP-5 work capacity evaluation form, Dr. Cundiff noted
appellant’s diagnosed conditions of left leg tibia and fibular fractures and consequential left foot
kerotoma. He stated that after work conditioning appellant still had significant physical
limitations. Dr. Cundiff checked “yes” that appellant reached maximum medical improvement
and noted that the time length of his restrictions was indefinite.
On April 19, 2012 appellant called OWCP and alleged that he developed a drug
dependency due to the pain medication he was prescribed.
On April 23, 2012 OWCP advised appellant that the evidence was insufficient to
establish that he sustained a consequential condition causally related to the November 28, 1998
injury. It requested that he submit a medical report from his physician who included a history of
the consequential injury, findings on examination, a firm diagnosis and a rationalized medical
opinion explaining the causal relationship between his accepted injury and his alleged
consequential condition.
In a May 3, 2012 report, Dr. Henley stated that he had no changes to make after the
December 2012 performance capacity evaluation and his December 22, 2011 report. He stated
that appellant related “that he became addicted to opiates and is requesting detoxification
followed by a 21-day educational program.” Dr. Henley noted that he had not prescribed any
narcotics to appellant since 1999, but appellant related that he obtained such medications through
other manners and still used them. Appellant stated that his addiction started with the treatment
of his tibia fracture and that he continued to take narcotics. Dr. Henley supported appellant’s
request for detoxification and reeducation. He opined that appellant no longer needed care for
his tibia fracture because it had healed.
In a May 3, 2012 report, Dr. Joshua Lindsey, a general surgeon and colleague of
Dr. Henley, noted that he examined appellant for a left tibia shaft fracture. He related that
appellant requested to go to detoxification because he had been taking oxycodone and potentially
medical marijuana for pain control. Appellant stated that he used any means necessary to obtain
pain medication including going to different emergency rooms, hospitals and off the streets.
Dr. Lindsey noted that appellant had minimal complaints about his leg and felt like it had healed
but he was still unable to return to his prior employment. Examination of the right leg revealed
range of motion from 0 to 120 degrees and stable varus and valgus stress. Dr. Lindsey observed
no pain to palpation and intact sensation throughout appellant’s foot. X-rays from appellant’s
last visit demonstrated union of his tibia and near neutral alignment. Dr. Lindsey stated that he
was not currently prescribing pain medication and that his office had not prescribed pain
medication for several years. He reported that appellant’s fracture was healed and that whether
he was able to go back to work was to be decided by him and his employer.
In a decision dated May 14, 2012, OWCP denied modification of the August 24, 2011
decision. It determined that the medical evidence was insufficient to establish that appellant was
totally disabled as of July 7, 2011 due to the November 28, 1998 employment injury. In a
May 6, 2012 statement, appellant requested that his substance abuse issues be approved due to
his November 28, 1998 employment injury and subsequent left leg surgeries. He contended that
he did not have any substance abuse issues until his tibial fracture and that he did not have any
issues with opiates of any kind prior to his accident. Appellant noted that his family life was

5

suffering because of his addiction to pain medication and that he was serious about undergoing a
treatment program.
By decision dated September 20, 2012, OWCP denied appellant’s consequential injury
claim, finding that his drug dependence was not a consequential condition arising from the
November 28, 1998 injury or subsequent surgeries.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that he or she was disabled for work as a result of the
accepted employment injury. Whether a particular injury causes an employee to become
disabled for work and the duration of that disability are medical issues that must be proved by a
preponderance of reliable, probative and substantial medical opinion evidence.3 Such medical
evidence must include findings on examination and the physician’s opinion, supported by
medical rationale, showing how the injury caused the employee disability for his or her particular
work.4
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.5 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.6
ANALYSIS -- ISSUE 1
OWCP accepted that on November 28, 1998 appellant sustained a left leg tibia and
fibular fracture in the performance of duty. It also accepted that he sustained consequential
injuries of left ankle hyperkeratosis and plantar flexed fifth metatarsal. Appellant received
disability compensation and returned to work in March 2000. On December 30, 2010 he
underwent authorized left fifth metatarsal head resection. Appellant stopped work again. He
submitted claims for wage-loss compensation for the period January 1 to August 8, 2011 and
received disability compensation until July 7, 2011. Appellant bears the burden of proof to
establish that his disability from work from July 7 to August 8, 2011 was causally related to his
accepted employment injury.7 The Board finds that he has failed to meet his burden of proof to

3

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

4

Dean E. Pierce, 40 ECAB 1249 (1989).

5

Laurie S. Swanson, 53 ECAB 517, 520 (2002); see also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

6

Amelia S. Jefferson, supra note 4.

7

Supra note 4.

6

establish that he was disabled from work beginning July 7, 2011 as a result of his November 28,
1998 employment injury.
Appellant submitted numerous reports by Dr. Yanklowitz.
On July 7, 2011
Dr. Yanklowitz completed a Form CA-17 advising that appellant had a well-healed left foot
surgery. While noting that appellant could not return to his regular work as a letter carrier.
Dr. Yanklowitz noted, however, that appellant had the capacity for unrestricted duty lifting or
carrying up to 5 pounds and specified limitations on intermittent weights up to 35 pounds. He
reiterated these limitations in an August 5, 2011 Form CA-17. The record supports that
appellant returned to limited duty under these restrictions. In September 12 and October 31,
2011 reports, Dr. Yanklowitz stated that appellant was totally disabled for the period July 8 to
August 8, 2011. He noted that he would provide the rationale explaining the biochemical
process for appellant’s disability after July 7, 2011 to his November 28, 1998 employment
injury. Dr. Yanklowitz reported generally that appellant’s demonstrated varus left ankle and foot
position forced the lateral half of his left foot to be plantar prominent. He explained that
following seven years of standing and walking, despite left foot surgery, had not resolved his
painful pressure-induced chronic foot pain, altered gait and required permanent work-related
disabilities. Dr. Yanklowitz noted that appellant remained unable to resume his “usual work” as
a letter carrier but did not address the modified duty to which appellant was assigned. In July 7,
2011 reports, he also noted that appellant was currently being treated for a right thigh MRSA
abscess. Dr. Yanklowitz stated that appellant’s continued and persistent left foot pain and
disability were not caused from his left foot surgery but by his altered gait due to his right thigh
condition. The Board finds that he failed to provide a well-rationalized report supporting
disability after July 7, 2011.8 Dr. Yanklowitz initially attributed appellant’s inability to work to a
right thigh condition and not his accepted left foot injury and subsequent surgeries. These
reports, therefore, are insufficient to establish appellant’s claim.
In a January 20, 2011 report, Dr. Olson provided an accurate history of injury regarding
appellant’s November 28, 1998 employment injury. Upon examination, he observed no pain to
palpation over the ankle and stable knee ligamentous. Dr. Olson opined that appellant’s
condition was fixed and stable. The Board finds that he did not address whether appellant was
disabled from work from July 7, 2011. Dr. Olson stated only that appellant’s condition was
stable and did not mention his capacity for work from July 7 to August 8, 2011. In a May 3,
2012 report, Dr. Olson concluded that appellant’s fracture had healed. Similarly, Dr. Henley, in
his September 1, 2011 report, conducted an examination and advised that he was unwilling to
override another physician’s recommendation that appellant’s tibial fracture had healed. As
neither physician addressed appellant’s capacity for work as of July 7, 2011, the reports do not
support appellant’s wag-loss claim. Additionally, in the July 1, 2011 diagnostic report,
Dr. Imkamp observed normal alignment and unremarkable left foot and soft tissues. The Board
finds that none of the reports provided a rationalized medical explanation as to whether appellant
was disabled from July 7 to August 8, 2011 as a result of the accepted November 28, 1998
employment injury.

8

K.S., Docket No. 11-2071 (issued April 17, 2012); Cleona M. Simmons, 38 ECAB 814 (1987).

7

In March 5 and 20, 2012 reports, Dr. Cundiff noted appellant’s November 28, 1998 tibial
fracture and consequential left foot kerotoma injury. He also stated that appellant had multiple
left foot injuries and thoracolumbar spasms and pain. Dr. Cundiff reported that after work
conditioning he still had significant physical capacity limitations. He authorized appellant to
return to work on August 20, 2011 with restrictions. Although Dr. Cundiff noted that appellant
still had significant physical limitations, he did not attribute those limitations to the
November 28, 1998 employment injury. He did not address appellant’s work capacity as of
July 7, 2011. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9
Dr. Cundiff failed to provide any opinion on appellant’s disability for the period claimed.
Without a clear opinion relating an inability to work due to the accepted November 28, 1998
injury, the Board finds that his reports are insufficient to establish his disability claim.
The additional reports by Drs. Bateni and Anderson are similarly insufficient to establish
appellant’s claim as they do not address whether he was disabled from July 7 to August 8, 2011
due to the November 28, 1998 employment injury. Both physicians noted appellant’s diagnoses
of tibia and fibular fractures and that he underwent left foot surgery. Dr. Anderson further
reported that appellant was examined for MRSA in his right thigh.
On appeal, appellant contends that his left foot was not properly healed since he had to
undergo numerous surgeries. He contends that Dr. Yanklowitz’s reports are sufficient to
establish his entitlement to wage loss as of July 7, 2011. As noted, however, Dr. Yanklowitz’s
September 12 and October 31, 2011 reports failed to address the limitations the physician
recommended as of July 7 and August 5, 2011. The issue of whether a claimant’s disability is
related to an accepted condition is a medical question which must be established by a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disability is causally related to his employment injury and supports that conclusion with sound
medical reasoning.10 Appellant has not submitted such rationalized medical evidence in this
case.
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.11 The
Board has held that the subsequent progression of an employment-related condition “remains
compensable so long as the worsening is not shown to have been produced by an independent
nonindustrial cause.”12 A claimant weakened by an employment injury contributes to a later fall
or other injury, the subsequent injury will be compensable as a consequential injury, if the
9

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

10

V.L., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

11

Clement Jay After Buffalo, 45 ECAB 707, 715 (1994); John R. Knox, 42 ECAB 193, 196 (1990).

12

Raymond A. Nester, 50 ECAB 173, 175 (1998); Robert W. Meeson, 44 ECAB 834, 839 (1993).

8

further medical complication flows from the compensable injury, i.e., “so long as it is clear that
the real operative factor is the progression of the compensable injury, with an exertion that in
itself would not be unreasonable in the circumstances.”13
A claimant bears the burden of proof to establish a claim for consequential injury. As
part of this burden, he must present rationalized medical opinion evidence, based on a complete
medical and factual background, establishing causal relationship.14 The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.15
ANALYSIS -- ISSUE 2
Appellant alleges a consequential drug-dependency condition due to the pain medication
he took for his accepted left foot conditions. He bears the burden of proof to provide rationalized
medical evidence to establish that treatment of his accepted employment injuries caused or
contributed to his dependency on drugs.
In a May 3, 2012 report, Dr. Henley related that appellant had become addicted to
opiates. He reported, however, that his office had not prescribed any narcotics to appellant since
1999; rather appellant acknowledged other sources for such medications. Similarly, Dr. Lindsey
stated that he had not prescribed pain medication for several years. Neither physician provided a
medical opinion to support appellant’s claim that he developed a drug dependence condition as a
result of his accepted left foot conditions. Both physicians noted that his left foot conditions had
healed and they had not prescribed pain medication for years. The reports fail to provide support
for appellant’s contention that any dependency arose due to his accepted condition or surgeries.
The Board finds that he has not provided medical opinion evidence to establish his consequential
injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

S.M., 58 ECAB 166 (2006); Raymond A. Nester, 50 ECAB 173, 175 (1998).

14

Jennifer Atkerson, 55 ECAB 317 (2004); R.C., Docket No. 10-1789 (issued April 22, 2001).

15

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007).

9

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
disabled from July 7 to August 8, 2011 as a result of his November 28, 1998 employment
injury.16 The Board also finds that he has not met his burden of proof to establish that he
developed a drug-dependence condition as a consequence of his accepted left foot conditions.
ORDER
IT IS HEREBY ORDERED THAT the September 20 and May 14, 2012 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

The Board notes that appellant submitted additional evidence following the May 14, 2012 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

10

